Citation Nr: 0733153	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  04-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
muscle contraction headaches.

5.  Entitlement to an increased (compensable) evaluation for 
an iron stain in the cornea with trace Bowman's layer 
anterior stromal scar, right eye.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  By a rating decision issued in May 2002, the RO 
denied an increased (compensable) evaluation for the 
veteran's right eye disability and granted an increased 
evaluation from noncompensable to 10 percent for headaches, 
effective in June 2001.  

In July 2003, the RO denied service connection for 
fibromyalgia, depression, and a sleep disorder, and so 
notified the veteran in August 2003.  In September 2003, the 
veteran disagreed with those denials.  The RO issued a 
statement of the case (SOC) addressing four of the five 
denials and the veteran perfected timely substantive appeal 
in January 2004.  In September 2004, the RO issued a SOC 
which addressed the evaluation for the service-connected eye 
disability, and the veteran perfected appeal of that issue in 
October 2004.  

In March 2004, the veteran disagreed with the February 2004 
denial of his claim for a TDIU.  In May 2004, the RO issued a 
SOC which addressed denial of the claim for a TDIU, and 
veteran perfected timely appeal of that issue in June 2004.

In statements submitted in January 2004 and October 2004, the 
veteran indicated that he was also seeking an evaluation in 
excess of 10 percent for his service-connected peptic ulcer 
disease.  The period allowed for timely substantive appeal of 
the May 2002 denial of an evaluation in excess of 10 percent 
had already expired when the veteran submitted these 
statements.  The Board interprets the statements as a new 
claim for an increased evaluation for the service-connected 
gastrointestinal disability.  These statements are referred 
to the agency of original jurisdiction for any necessary 
action.

At his April 2007 Travel Board hearing, the veteran contended 
that he was entitled to a 10 percent evaluation for muscle 
contraction headaches prior to June 12, 2001, because the 
original notice to the veteran, issued in 1971, states, as to 
muscle contraction headaches, that the evaluation, listed as 
10 percent, was to be effective February 19, 1971.  The RO 
has not addressed this issue.  This claim is REFERRED to the 
RO for action as necessary.  

The veteran also indicated that he believed a diagnosis of 
post-traumatic stress disorder had been assigned, and that he 
wished to claim service connection for that disorder.  This 
claim is also REFERRED to the RO for action as necessary.  

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted by the 
undersigned in April 2007.  During that hearing, the veteran 
submitted a lay statement.  The veteran's testimony during 
the hearing about this statement serves as a waiver of his 
right to have that statement reviewed by the agency of 
original jurisdiction prior to review by the Board.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  

The issue of entitlement to and award of TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that 
muscles aches and symptoms for which a diagnosis of 
fibromyalgia is currently assigned were either manifested 
prior to service or were not incurred or aggravated during 
the veteran's service, and were first medically treated in 
1983, when more than 10 years had elapsed after the veteran's 
service discharge.   

2.  Depression was not incurred or aggravated during the 
veteran's service, and service connection has not been 
awarded for fibromyalgia, which the medical evidence 
establishes is etiologically related to the veteran's 
depression.  

3.  Although the veteran has difficulty sleeping, no specific 
sleep disorder has been medically diagnosed; the veteran's 
difficulty sleeping has been medically attributed to pain and 
depression.  

4.  The veteran's service-connected muscle contraction 
headaches are manifested by daily headaches, with some severe 
headaches manifested by dizziness and nausea.  

5.  The veteran's visual acuity is correctable to 20/30 or 
better for both near and distance vision in each eye, and his 
visual acuity is stable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for service connection for depression are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

3.  The criteria for service connection for a sleep disorder 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

4.  The criteria for an increased evaluation from 10 percent 
to 30 percent for muscle contraction headaches are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.124a, Diagnostic 
Codes 8100, 8199 (2007).

5.  The criteria for an increased (compensable) evaluation 
for an iron stain in the cornea with a trace Bowman's layer 
anterior stromal scar are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.14, 4.45, 4.59, 4.84a, Diagnostic Code 6009 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
fibromyalgia and other disorders.  He contends that the 
symptoms now diagnosed as fibromyalgia and depression have 
been chronic and continuous since service.  He contends that 
he is entitled to increased evaluations for his headache 
disability and his eye disability.  

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  The veteran was initially notified, in July 2001, 
that VA had a duty to notify and assist him with his claims 
for increased evaluations for his service-connected 
disabilities.  In an August 2002 letter, the RO notified the 
veteran of the duty to notify and assist him in establishing 
his claims for service connection, including the criteria for 
establishing direct service connection and secondary service 
connection.  This letter effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims for service connection; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) specifically 
advising the veteran to submit any medical evidence, 
statements from others, or his own statements.  This advice 
was sufficient to provide notice that the veteran should 
submit any evidence in his possession that pertained to his 
claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, such notice is moot as to the 
claims for service connection denied in this decision, 
because, since the claims have been denied, no disability 
rating or effective date for service connection will be 
assigned.  As to the claims for an increased rating, the 
veteran has been provided with the general criteria for an 
increased evaluation.  His arguments as to the increased 
severity of his service-connected disabilities, the private 
evidence he submitted, and his testimony before the Board, 
demonstrate that he was aware of the type of evidence that 
would substantiate the claims for the increased evaluations 
sought.  The veteran's actions demonstrate that, if there was 
any defect in the notice to him, he has not been prejudiced 
thereby.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The RO obtained 
service medical records, VA clinical records, and records 
from the Social Security Administration (SSA).  The veteran, 
and his spouse, testified at a hearing before the Board.  The 
record establishes that no other evidence is required to 
address the issue on appeal.  The veteran has been afforded 
several VA examinations, including examinations for purposes 
of service connection claims and examinations as to the 
severity of service-connected disabilities.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The duties to assist and notify the veteran have been met.  
Appellate review may proceed.  


Claims for service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  

Certain chronic diseases may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  None of the disorders for 
which the veteran seeks service connection are listed among 
the diseases defined as chronic, and no presumption of 
service connection is applicable in this case.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

There can be no valid claim for service connection in the 
absence of proof of a present disability.  See 38 U.S.C.A. §§ 
1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).


1.  Claim for service connection for fibromyalgia

The veteran contends that he has experienced muscle pain 
since service.  The veteran's service medical records reflect 
that he sought medical evaluation of his vision.  He reported 
daily headaches on one occasion.  On one occasion, the 
veteran complained of neck irritation, which was treated 
topically.  On another occasion, the veteran complained of a 
rash, which was diagnosed as a contact dermatitis.  The 
service medical records are devoid of any notation that the 
veteran complained of muscle aches, muscle pain, or muscle 
fatigue.

The veteran's spine, lower extremities, upper extremities, 
and other portions of the musculoskeletal system were 
described as normal in the veteran's January 1971 separation 
examination.  No history of any musculoskeletal complaint was 
noted by the provider in the summary of the veteran's 
pertinent medical history for separation examination.  In the 
portion of the report of medical history completed by the 
veteran, he noted only that he had cramps in his legs and 
foot trouble.  The evidence provided in the service medical 
records is unfavorable to the veteran's claim, since there is 
no notation of muscle aches in service.  

Post-service records disclosed that the veteran underwent 
private treatment for abdominal pain in July 1971.  At that 
time, the assigned diagnoses were ulcer with mild perforation 
and possible pancreatitis.  These private treatment records 
are devoid of any reference to muscle pain, muscle cramping, 
or any other complaint of muscle pain.  This evidence is 
unfavorable to the veteran's contention that he has had a 
musculoskeletal disorder, currently diagnosed as 
fibromyalgia, since service.

In August 1971, the veteran underwent VA examination.  The 
veteran did not report any musculoskeletal complaints in the 
portion of the form he filled out.  The veteran underwent 
dermatologic, neurologic, and gastrointestinal examinations.  
He complained of steady diffuse headaches, increased with 
tension and decreased with rest, of 4 to 5 years' duration, 
i.e., onset prior to service.  There was objective evidence 
of occipital pain, but no neurological findings, and the 
veteran did not report that the headache increased with 
movement or change in position.  The examiner assigned a 
diagnosis of muscle contraction headaches.  However, the 
veteran did not report musculoskeletal pain.  The report of 
this VA examination is unfavorable to the veteran's claim, 
since it is devoid of objective medical evidence that the 
veteran had any musculoskeletal complaints, although 
headaches were considered to be muscle contraction headaches 
because there was no neurological involvement.  

In August 1976, the veteran again underwent VA examination.  
The veteran's only expressed complaint was stomach pain.  The 
report of this VA examination is unfavorable to the veteran's 
claim, since it is devoid of evidence that the veteran had 
any musculoskeletal complaints.

Private clinical records reflect that, in November 1983, the 
veteran reported a 12-year history of daily headaches and 
intermittent upper back and upper anterior chest discomfort, 
beginning in service.  The provider identified weakness of 
the trapezius muscles, and assigned a diagnosis of chronic 
headaches and upper back [pain], probably of muscle tension 
origin.  The veteran was treated with muscle relaxants and 
physical therapy for two weeks.  He complained of cramping 
pain in the shoulders and hands, unimproved.  The assigned 
diagnosis was again upper thoracic muscle dysfunction.  The 
report of this VA examination is unfavorable to the veteran's 
claim, since it is devoid of evidence that the veteran had 
musculoskeletal complaints other than in the upper thoracic 
and upper chest region.  

In February 1985, the veteran underwent VA ophthalmologic 
examination.  The veteran's only expressed complaint was 
blurry vision.  The report of this VA examination is 
unfavorable to the veteran's claim, since it is devoid of 
evidence that the veteran had chronic and continuous 
musculoskeletal complaints since service.  

In September 1985, the veteran reported sharp, shooting pains 
in his abdomen, left chest, and into the back between the 
shoulder blades.  He did not report headaches or difficulty 
walking or balancing.  This evidence is unfavorable to the 
veteran's claim, since it contradicts his statements that he 
had chronic and continuous musculoskeletal complaints, 
including in the extremities, since service.  

During private examination conducted in March 1989, the 
veteran reported that he had been having chronic myalgias for 
at least six or seven years.  This evidence is unfavorable to 
the veteran's claim, since it contradicts his statements that 
he chronic and continuous musculoskeletal complaints since 
service.  

Clinical records thereafter reflect that the veteran 
continued to complain of upper back and upper anterior chest 
pain until 1989, when he described his pain as muscle aching 
all over his body.

In October 1999, and again in January 2000, the veteran 
reported to his treating providers that he had been 
experiencing a lot of muscle pain after activities such as 
ice skating even in his childhood days.  The veteran reported 
that he had undergone a multitude of treatments and 
evaluations in the past, but no disease process was 
identified, and he had not requested further evaluation 
during the past 10 years.  The examiners concluded that the 
veteran had chronic, diffuse, migratory myalgias with muscle 
cramping, exacerbated by physical activity.  This evidence is 
unfavorable to the veteran, as it indicates that the 
veteran's muscle disorder pre-existed service (although the 
Board notes that the objective medical evidence itself does 
not establish this fact).  

The evidence establishes that, after his service discharge, 
the veteran began working for a vending machine servicing 
company; he also reported that he worked on diesel trucks.  
The veteran's job involved moving large, heavy, or bulky 
items and moving items to the vending machine he was 
servicing.  The veteran continued in this work until 1999, 
and completed nearly 30 years of employment with this 
company.  The favorable SSA decision of record states that 
the veteran became unable to work in 2001, but does not 
discuss the date of onset of the veteran's fibromyalgia. 

This evidence, together with the service medical records and 
reports of the 1971 and 1976 VA examinations, rebuts any 
contention that the disorder was aggravated in service, if it 
indeed pre-existed service (which, again, has not been 
established by the objective medical evidence), since the 
service medical records and post-service VA examinations are 
devoid of discussion of the disorder and establish that there 
was no aggravation of the disorder in service.  

In August 2001, VA examination disclosed that headaches which 
consisted of fullness, pressure, and tightness in August 1971 
had increased over time and progressed to an extent that the 
veteran had musculoskeletal pain involving the entire body at 
all times of the day.  The veteran stated that his headache 
symptoms were unchanged, with fullness, pressure, and 
tightness, particularly in the occipital region, but those 
complaints were replaced by diffuse muscle aches.  The 
examiner stated that the veteran's symptoms now appeared to 
be most consistent with those findings found in fibromyalgia.

In April 2004, R.O.W., MD, who was the veteran's treating VA 
physician in 2002 and 2003, submitted a medical statement 
indicating her opinion that, since the veteran was granted 
service connection for "muscle contractions/headaches," his 
current diagnosis of fibromyalgia began in service.  Dr. ROW 
stated that, since the veteran was treated for muscle 
contractions and headaches in service, these were probably 
symptoms of fibromyalgia, since the diagnostic criteria for 
that disorder were not established until 1990.  

The statement of Dr. ROW is of little probative value, 
however, as the discussion in the 1971 rating decision and 
the notation on the rating sheet, which characterizes the 
service-connected disability as muscle contraction headaches, 
establishes that the notation "muscle contraction, 
headaches" stated in a cover letter issued to the veteran 
was in error.  An opinion based on that erroneous notice 
rather than on the rating decision and medical evidence 
underlying the rating decision is suspect.  

Moreover, the Board notes that service medical records 
establish that the veteran was not actually treated 
specifically for either muscle contractions or headaches in 
service, but that he complained of daily headaches and 
blurred vision in December 1969, when his visual acuity for 
distance was found to be 20/70.  Corrective lenses were 
prescribed.  In March 1970, the veteran returned, complaining 
of almost daily headaches with pressure in his head.  He was 
using his glasses only occasionally.  As noted above, in 
1971, during post-service VA examination, he complained of 
steady diffuse headaches, increased with tension and 
decreased with rest, of 4 to 5 years' duration.  This 
evidence does not conflict with Dr. ROW's opinion that the 
veteran's headaches may have been an early manifestation of 
fibromyalgia, but does conflict with the opinion that 
fibromyalgia was incurred in service, since the veteran 
indicated an onset prior to service and/or there is no 
indication that he was diagnosed with a disability manifested 
by muscle pain or treated for muscle pain while in service.

It is also significant to point out that the RO requested 
that the veteran provide his private treatment records from 
Dr. ROW, and requested that Dr. ROW provide another opinion 
to indicate whether she had reviewed the veteran's service 
medical records and other relevant records, but there was no 
response.  The April 2004 opinion is of decreased weight and 
probative value because it does not address facts established 
in the record.  In particular, this doctor did not address 
the correct facts from the service medical records, did not 
address the veteran's reports to treating providers relating 
onset of headaches and muscle pain prior to his entry into 
service, or the fact that the veteran did not seek medical 
treatment for muscle pain after service until 1983, when more 
than 10 years had elapsed after the veteran's service 
discharge.  While Dr. ROW's opinion is favorable to the 
veteran, that opinion does not outweigh the unfavorable 
evidence, since it does not address the unfavorable evidence.  

The examiner who conducted the VA examination in February 
2005 concluded that he was unable to make a diagnosis of 
fibromyalgia, either based on the record or on the physical 
examination.  He concluded that the veteran's muscle pain was 
a manifestation of a somatization disorder, panic attacks, 
chronic anxiety, and depression.  He stated that the muscle 
pain disorder may have begun in childhood, but was not of 
sufficient severity as to warrant discussion in the entrance 
examination in 1969 or the separation examination in 1971 or 
to warrant treatment in service.  The examiner's opinion is 
unfavorable to a finding that fibromyalgia was incurred or 
aggravated in service.  

The only evidence of record which is favorable to the 
veteran's claim, other than the opinion of Dr. ROW, is the 
evidence provided by the veteran, including the medical 
history provided to his treating physicians.  The veteran 
provided contradictory and conflicting reports as to the 
onset of headaches and muscle pain to his providers.  To some 
providers, he related onset of headaches prior to service.  
To some providers, he related onset of muscle pain prior to 
service.  To other providers, he reported onset of muscle 
pain several years after his service discharge.  More 
recently, he has reported that onset or headaches and muscle 
pain was in service.  The credibility of the veteran's 
statements that he first manifested the muscle pain and aches 
during service that is now diagnosed as fibromyalgia is 
decreased by the contradictory and conflicting reports the 
veteran has related to his medical treatment providers over 
the years.

The clinical evidence in this case reflects that the 
providers who have treated and examined the veteran have 
diverging opinions as to the cause of his pain, as well as 
diverging opinions as to the onset of the disorder.  After 
review the voluminous evidence of record in detail, the Board 
finds that the most persuasive evidence of record as to the 
onset of the veteran's muscle pain disorder, however 
diagnosed, is the evidence documented during the veteran's 
service, proximate to his service, and at the time of medical 
treatment from 1983 to 2000.  

The preponderance of the history provided in those 
examinations establishes, as the examiner who conducted the 
February 2005 examination noted, that the veteran had some 
symptoms of a disorder manifested by muscle pain prior to 
service, but these symptoms were not of such severity as to 
warrant discussion during physical examination or to warrant 
seeking treatment.  Thus, the preponderance of the evidence 
is against a finding that a muscle pain disorder, however 
diagnosed, was incurred or aggravated in service.  This 
finding is consistent with the fact that the veteran worked 
for more than 10 years following his service in a job which 
required physical effort, carrying, lifting, and driving, 
among other strenuous activities, before he sought medical 
treatment for muscle pain.  The Board finds the evidence as 
to the nature of the veteran's post-service employment and 
the length of time he performed that employment to be one of 
the most objective and persuasive facts in this case.

Finally, the opinion of the examiner who conducted the 
February 2005 VA examination, and who concluded that the 
diagnosis of fibromyalgia was not supported, is also wholly 
unfavorable to a claim for service connection for 
fibromyalgia.  This opinion adds to the preponderance of the 
evidence against the claim.  

As the favorable evidence provided in the veteran's recent 
statement and the opinion of Dr. ROW is not in equipoise with 
the unfavorable evidence (for the above-discussed reasons), 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


2.  Claim for service connection for depression

The veteran testified that he did not seek treatment for 
depression in service, and the service medical records are 
consistent with this testimony.  Although the report of the 
August 1971 VA examination reflects that the veteran reported 
that tension made his headaches worse, there is no evidence 
that the veteran sought medical treatment for a psychiatric 
disorder until November 1983.  At that time, the veteran was 
described as nervous.  Use of Xanax to treat the headaches 
proved unsuccessful.  In November 1985, the provider assigned 
a diagnosis of tension and anxiety.  In February 1986, a 
diagnosis of anxiety state was assigned.  

VA outpatient treatment notes in August 2002 through November 
2004 reflect diagnoses of depression, mood disorder due to 
medical condition (fibromyalgia), general anxiety disorder, 
and panic disorder were assigned.  While numerous clinical 
notes state that there is a relationship between the 
veteran's physical problems and his depression, none of the 
providers have expressed an opinion that depression or other 
acquired psychiatric order had its onset in service.  

The veteran's spouse testified that she noticed that the 
veteran was depressed and had difficulty sleeping soon after 
his service discharge.  However, since the August 1971 and 
August 1976 VA examinations reflect no complaint or diagnosis 
of depression, and the veteran's 1983 clinical records 
reflect that there was no previous diagnosis or treatment of 
depression, the evidence unfavorable to the claim is of 
greater probative value and outweighs the favorable testimony 
provided by the veteran's spouse. 

The preponderance of the evidence is against service 
connection for depression on a direct basis, as there is no 
evidence that depression was incurred in service or as a 
result of any incident of service, and depression was not 
diagnosed until more than 10 years had elapsed after the 
veteran's service discharge.  

The veteran contends that his current psychiatric disorder, 
diagnosed as depression, is due to his fibromyalgia, and some 
VA clinical records are consistent with the veteran's 
contention, while other records suggest that the veteran's 
psychiatric disorders may be the basis of his physical 
complaints.  However, as service connection has not been 
granted for fibromyalgia, and none of the clinical records 
link his current psychiatric disorder with his service, there 
is no medical evidence favorable to the claim for service 
connection for depression, either as incurred or aggravated 
in service or as secondary to fibromyalgia.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


3.  Claim for service connection for a sleep disorder

The veteran and his spouse testified to their belief that the 
veteran developed a sleep disorder in service which is 
manifested by hypervigilance, because the veteran's 
responsibilities in service kept him awake.  The medical 
evidence does not establish that any provider has assigned a 
specific diagnosis of a sleep disorder.  The clinical records 
clearly reflect that the veteran has difficulty sleeping.  At 
his Board hearing, the veteran testified that he was being 
treated for his sleep disorder by his minister.

His treating medical providers have attributed this 
difficulty sleeping to the veteran's pain, his depression, or 
anxiety.  However, no specific medical diagnosis of a sleep 
disorder separate from the veteran's fibromyalgia or 
generalized muscle pain disorder or depression has been 
identified in VA treatment notes, private treatment notes, or 
in examinations conducted for SSA disability purposes.  

No specific sleep disorder has been diagnosed.  Degmetich, 
104 F.3d 1328 (Fed. Cir. 1997).  The veteran's well-
documented difficulties getting enough sleep have been 
attributed to pain due to fibromyalgia and depression or 
other diagnosed disorders.  The evidence shows that the 
veteran's difficulty sleeping is a symptom of other 
disorders, rather than a separately-diagnosed medical 
disorder.  Therefore, service connection cannot be granted on 
the basis that a sleep disorder is secondary to a service-
connected disability.  

There is no evidence favorable to the veteran's claim other 
than his lay testimony.  Although the veteran's testimony 
that he had trouble sleeping in service and proximate to 
service is credible, there is no clinical evidence which 
establishes that the veteran's current difficulty sleeping 
has been chronic and continuous since service.  Rather, the 
clinical evidence establishes that the veteran's current 
difficulty sleeping is associated with diagnosed disorder for 
which service connection is not in effect.  The criteria for 
service connection for a sleep disorder have not been met.  
Caluza, supra.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  


4.  Claim for an evaluation in excess of 10 percent for 
headaches

Historically, the veteran was granted service connection for 
muscle contraction headaches, effective in February 1971, the 
day following his service discharge.  On VA examination 
conducted in August 2001, the veteran's headaches were 
described as stable.  Significantly, he was taking 15 to 18 
Ibuprophen tablets daily for his headaches and muscle aches, 
without relief.  VA outpatient treatment records dated in 
July 2002 reflect that the veteran reported daily headaches, 
with a "little bit" of dizziness and nausea.  He described 
the headaches as "flu-type."  He reported that Ibuprophen 
did not assist in relieving the headaches.  

The examiner who conducted an October 2002 examination for 
SSA benefits purposes noted the veteran had problems with 
memory, attention, and concentration, as well as 
"significant" problems with insight and candor.  The 
examiner did not note the veteran's headache symptoms.  The 
February 2004 SSA decision reflects that the veteran did not 
testify regarding the severity of his headaches at his SSA 
hearing, or that the headache symptoms were described by the 
veteran as part of his overall muscle pain and myalgias.  

At the time of VA examination in February 2005, the veteran 
described constant daily headaches with daily exacerbations, 
with pain rated as 8 on a scale of 1 to 10, and at least one 
exacerbation per week, lasting from 24 to 36 hours, with pain 
at level 10 of 10.  The examiner noted that the veteran was 
unable to describe his headaches accurately enough to allow 
differentiation between muscle contraction headaches and 
migraine headaches.  He reported that he had been told not to 
take over-the-counter medication for the headaches.  The 
examiner also noted that the headache symptoms blended with 
the veteran's muscle pain disorder.  

At his April 2007 hearing, the veteran testified that he was 
entitled to an increased evaluation for his service-connected 
headaches because of the disruption to his life.  

The preponderance of the clinical evidence establishes that 
the veteran is unable to describe his headaches accurately, 
and the evidence demonstrates that the veteran has 
"significant" problems with both insight and candor.  Since 
the evaluation of headaches under VA's Rating Schedule 
depends primarily on a claimant's subjective description of 
the symptoms, the veteran's difficulty describing his 
symptoms makes it very difficult to assign a rating.  

The Board notes that the veteran's former employer provided a 
statement in February 2003.  In that statement, the former 
employer indicated that concessions were made so that the 
employee could work flexible hours or work less when he was 
not feeling well.  The employer stated that the veteran's 
symptoms included headaches, as well as muscle pain, nausea, 
diarrhea, and fatigue.   The employer stated that the veteran 
accepted a voluntary layoff, but stated that the veteran 
probably would not have been able to work much longer, 
because his symptoms were worsening.  

The veteran's muscle contraction headaches are rated by 
analogy to the criteria in the rating schedule for migraines, 
contained in 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, 
together with DC 8199, the diagnostic code used when there is 
no established rating criteria specific to the disability 
evaluated.  Migraines with characteristic prostrating attacks 
averaging one episode in 2 months over the last several 
months warrant the assignment of a 10 percent evaluation.  A 
30 percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted for migraines with very frequent and 
completely prostrating and prolonged attacks which produce 
severe economic inadaptability.  The rating schedule does not 
provide for higher than a 50 percent evaluation for 
headaches.  DC 8100.  

The record establishes that the veteran was able to work 
full-time at a job which required him to load and drive a 
truck from 1971 to 1999, despite his headaches and other 
symptoms.  The Board notes that, as early as 1991, the 
veteran considered his headaches severe enough to consider 
dental extractions to determine if that would relieve the 
headaches.  It is clear that the veteran's headaches did not 
result in such severe and prolonged attacks as to produce 
severe economic inadaptability, since the veteran continued 
to work full-time despite headaches and other disorders and 
symptoms not attributed to headaches.  The Board finds that 
this fact is very persuasive evidence that the veteran's 
headaches were not so severe as to be 50 percent disabling.  

However, if the veteran's employer noticed the veteran's 
complaints of headaches, the headaches did produce some 
effect on his employment.  The veteran has indicated that the 
headaches are becoming more severe.  The clinical evidence 
establishes that the veteran's headaches were not relieved by 
any type of medication, including over-the-counter 
medications or narcotics.  The clinical evidence also reveals 
that the veteran has been medically advised not to take any 
more over-the-counter medications to relieve his headaches, 
because of concern that his service-connected ulcer disease 
could be exacerbated by some of these medications.  The Board 
finds that a 30 percent evaluation is warranted,

The veteran testified that his headaches caused daily 
disruption to his life and his ability to engage in 
activities.  However, the veteran's testimony clearly 
reflected the overall effect of his muscle pain disorder as 
well as his headaches, since the veteran himself considers 
his headaches, depression, sleep disturbances, and muscle 
pain disorder as one disorder.  Moreover, at least two 
clinicians have made a medical judgment that the veteran is 
not able to accurately describe his headaches and lacks the 
insight and candor to do so.  Therefore, to the extent that 
the veteran's reports to his providers or his testimony at 
his April 2007 hearing could be considered consistent with a 
description of headaches which are 50 percent disabling, the 
Board finds that this testimony lacks full credibility.  

The evidence is in equipoise to warrant a 30 percent 
evaluation for the veteran's headaches.  The preponderance of 
the evidence, considering the veteran's weak credibility, is 
against a finding that the criteria for a 50 percent 
evaluation are met.  Reasonable doubt has been applied to 
assign a 30 percent evaluation, but is not applicable to 
warrant an evaluation in excess of 30 percent.  38 U.S.C.A. 
§ 5107(b).  
 
5.  Claim for a compensable evaluation for iron stain, 
cornea, with a scar, right eye

Historically, the veteran was awarded service connection, by 
a rating issued in March 1985, for an eye disability 
characterized as a small iron stain in the cornea with trace 
Bowman's layer anterior stromal scar.  That disability was 
evaluated as noncompensable.  In June 2001, the veteran 
sought an increased evaluation.  The veteran contends that he 
is entitled to a higher evaluation for his eye disability, 
including the corneal scar, scar because it interferes with 
his night vision and he has to wear dark lenses, which also 
make it more difficult to see.  

On VA examination conducted in September 2001, the veteran's 
corrected distance vision was 20/20 in the right eye, and was 
20/16 in the left eye.  His corrected vision, as shown by 
private eye examination in March 2003, was 20/30 or better, 
both for near and distance vision, in each eye.  VA 
examinations and treatment notes dated in March 2003, 
November 2003, and December 2003 reflect corrected vision in 
each eye of 20/30 or better for both near and distance 
vision.  The treatment notes also reflect that, in addition 
to the service-connected disability, several other eye 
disorders, including refractive error and macular drusen were 
also present.  The notes, including a November 2003 treatment 
note, reflect that the veteran required protective tinting of 
his eyeglasses as a result of macular drusen retinal disease.  

On VA examination conducted in March 2004, the veteran's 
corrected vision was 20/20 in both eyes.  The examiner noted 
an abnormal macular examination, and anisometropia with 
presbyopia, as well as a corneal scar, central to temporal 
anterior stromal/Bownman's layer scar with a rust ring, OD 
(right eye, ocula dexter), which appeared to be in the 
veteran's temporal line of sight when the pupil was dilated.  
Anisometropia is defined as a difference in the refractive 
power of the eyes, while presbyopia is defined as the 
physiologic loss of accommodation of the eyes due to 
advancing age.  Dorland's Illustrated Medical Dictionary 86, 
1349 (28th ed. 1994).  The stromal layer of the cornea lies 
just below Bownman's layer, while the Bowman's layer lies 
just beneath the epithelium of the cornea, and is the 
anterior limiting layer of the cornea).  Dorland's 
Illustrated Medical Dictionary 221, 378, 896 (28th ed. 1994).  
The examiner noted that the scar appeared to be of long 
standing and was not active at this time.  The examiner also 
noted that the veteran's vision had been stable for many 
years.

The veteran contends that his service-connected corneal scar 
and rust stain interfere with his vision, but his visual 
acuity remains correctable in the affected eye to 20/30or 
better, both for distance and far vision.  The finding on the 
2004 VA examination that the scar appeared to be in the 
veteran's temporal line of sight when the pupil was dilated 
supports the credibility of the veteran's contention that he 
has occasional blurring of vision, his visual acuity remains 
noncompensable.  

The veteran contends that he had to wear darkened glasses and 
is unable to see well at night because of the corneal scar 
and stain, but the clinical records establish that the 
veteran's protective eyewear is required as a result of 
concerns about the veteran's macula, which is on the retina, 
at the back of the eye, and therefore not affected by the 
scar on the cornea, the outer portion of the eye.  Stedman's 
Medical Dictionary 1053 (27th ed. 2000).

An unhealed injury of the eye is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  38 C.F.R. § 
4.84a, DC 6009.  The veteran's scar is not active.  
Evaluation on the basis of impairment of visual acuity 
results in a noncompensable rating.  38 C.F.R. § 4.84a, Table 
V.  The 2004 VA examination demonstrates that the veteran has 
no field loss, pain, rest-requirements, or episodic 
incapacity, but his complaint of blurriness is credible, 
since the scar is in the temporal line of sight.  However, as 
the blurriness which apparently occurs when the veteran looks 
through that spot does not decrease his visual acuity, the 
Board finds that this symptom does not approximate the 
criteria for a compensable evaluation.  

The preponderance of the evidence is against the claim for a 
compensable evaluation.  As the evidence is not in equipoise, 
the statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

Service connection for fibromyalgia is denied.

Service connection for depression is denied.

Service connection for a sleep disorder is denied.

An increased evaluation from 10 percent to 30 percent is 
granted for muscle contraction headaches, subject to law and 
regulations governing effective dates for awards of monetary 
compensation.

An increased (compensable) evaluation for an iron stain, 
cornea, with trace Bowman's layer anterior stromal scar, 
right eye, is denied.


REMAND

As noted in the Introduction, the veteran contends that he is 
entitled to an increased evaluation for service-connected 
peptic ulcer disease.  The veteran was afforded VA 
examination for his service-connected ulcer disease in 
November 2004, but the examiner noted that a current 
determination as to whether there is any current recurrence 
of his peptic ulcer disease cannot be made without upper 
gastrointestinal (UGI) tract radiologic examination.  The 
examiner noted that there was a scheduling problem with 
respect to that UGI radiologic examination, and the 
examination had not been conducted.  As the veteran's 
allegation that the severity of his service-connected peptic 
ulcer disease could affect the outcome of the claim for TDIU, 
that claim, which is not ready for appellate review, is 
intertwined with the claim on appeal for TDIU.  Appellate 
review of the TDIU claim must be deferred.  Remand is 
required.  

Accordingly, the case is REMANDED for the following action:

After adjudication of the veteran's claim 
for an increased evaluation for service-
connected peptic ulcer disability, and 
any development needed to determine the 
current severity of each service-
connected disability, the claim of 
entitlement to TDIU should be 
readjudicated.  If the benefit sought 
remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


